DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the issue of priority have been fully considered and are persuasive. Applicant does not need to perfect priority at this time.
Applicant’s arguments regarding the 112(b) rejections of the claims are persuasive. The previous 112(b) rejections of the claims have been withdrawn.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 7 is objected to because of the following informalities: “to extending” in line 2 should read –to extend--.  
Claim 8 is objected to because of the following informalities: “the applicator, the safety locking device configured” in lines 2-3 should read –the applicator, and the safety locking device is configured--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the external container" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as a new element.
Claim 6 recites the limitation “the main container” multiple times. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as drawing antecedence from “the external container” of claim 4.
Claims 5 and 7 are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0133164, hereinafter Funderburk.
Regarding claim 1, Funderburk teaches a sensor applicator assembly for a continuous glucose monitoring system (para [0053]), the sensor applicatory assembly being assembled as a single unitary 
Regarding claim 2, Funderburk teaches the sensor applicator assembly according to claim 1, wherein the applicator includes: a main container (housing 334’) having an accommodation space therein (see Fig. 16, housing has internal space) and an open side (Fig. 33B, open side on bottom and open side on top with openings 472), with the press button being mounted on the main container to be press-manipulated by a user (para [0121]); a plunger body (shuttle 338) disposed in a first position 
Regarding claim 8, Funderburk teaches the sensor applicator assembly according to claim 1, wherein the safety locking device has a separate structure from the applicator (Fig. 33B), and the safety locking device is configured to be detachably coupled to the applicator (Fig. 33B, para [0122]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Funderburk in view of US 2010/0211005, hereinafter Edwards.
Regarding claim 4, Funderburk teaches the sensor applicator assembly according to claim 1, wherein the safety locking device includes: anti-pressing rods (fins 484) configured to be inserted into and withdrawn from the button guide opening by sliding (para [0122]); and an outer support extending from one end of each of the anti-pressing rods (key handle 482), with the anti-pressing rods being inserted into the button guide opening (para [0122]), wherein, as the anti-pressing rods are inserted into the button guide opening, the press button is prevented from moving when pressed (para [0122]).
Funderburk does not teach the outer support surrounding an outer circumferential surface of an external container.
However, Edwards teaches a safety locking device (Fig. 10, safety locking device 4710) including: anti-pressing rods (extended portions 4716) configured to be inserted into and withdrawn from a button guide opening by sliding (interior of housing 4110, Fig. 9, para [0125]); and an outer support extending from one end of each of the anti-pressing rods and surrounds an outer circumferential surface of an external container (Figs. 5 and 10, upper portion of U-shaped back surrounds a circumferential surface of housing 4110), with the anti-pressing rods being inserted into the button guide opening (Fig. 5, para [0125]), wherein, as the anti-pressing rods are inserted into the button guide opening, a press button (base 4520) is prevented from moving when pressed (para [0126]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Funderburk such that the outer support surrounds an outer circumferential surface of an external container, as taught by Edwards, as a simple substitution of one element (Edwards’ safety locking device 4710) for another (Funderburk’s safety lock key 476) to obtain the predictable result of preventing actuation of the device through axial movement of a button with a safety lock mechanism.

Regarding claim 6, Edwards further teaches a separate protective cap (cover 4200’, para [0157]) is detachably coupled to the main container to block a medicament, inserted into the external container, from being exposed externally (para [0157]), and when the protective cap is coupled to the external container, the safety locking device is prevented from being decoupled from the external container (Figs. 27 and 29, para [0157], cover 4200’ covers the lower portion of the medical device where the safety locking device 4710 is and prevents it from being decoupled).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Funderburk as modified by Edwards such that a separate protective cap is detachably coupled to the main container to block the sensor module, inserted into the main container, from being exposed externally, and when the protective cap is coupled to the main container, the safety locking device is prevented from being decoupled from the main container, as further taught by Edwards, in order to prevent the medical device from being inadvertently actuated or exposed to non-sterile conditions (Edwards para [0157]).
Regarding claim 7, Funderburk as modified by Edwards teaches the sensor applicator assembly according to claim 6, wherein an engagement extension is provided on the outer support to extend perpendicularly to a sliding direction of the anti-pressing rods (Fig. 10, lower portion of ridges 4726 on U-shaped back on which indicia 4728 is located), such that, as the protective cap is coupled to the external container in a state in which the outer support is coupled to the external container while surrounding an outer surface of the external container, the engagement extension engages with the protective cap (cover 4200’ slides over and covers the bottom portion of the medical device, engaging with the safety locking device 4710 on the bottom portion of the medical device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791